Citation Nr: 1504534	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-25 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970, with service in Vietnam from March 1969 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In January 2014, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.


FINDINGS OF FACT

1.  In June 2009, the Board denied service connection for PTSD.

2.  Evidence submitted since the Board's June 2009 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  PTSD with major depressive disorder (MDD) is attributable to service.  


CONCLUSIONS OF LAW

1.  The June 2009 Board decision, in which the Board denied service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 2014).

2.  New and material evidence has been received since the Board's June 2009 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  PTSD with MDD was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for PTSD, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In a final June 2009 decision, the Board denied service connection for PTSD on the basis that the Veteran lacked a current diagnosis of PTSD.  38 U.S.C.A. § 7104(b).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In support of his claim to reopen, the Veteran submitted two private medical letters as well as a VA report which all diagnose PTSD.  Thus, new and material evidence has been received and the claim of service connection for PTSD is reopened.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran claims that while serving during the Vietnam War, he was exposed to stressors that support a PTSD diagnosis.  His service records demonstrate that he served with the 545th Transportation Company while stationed in Vietnam.  He received awards indicating service during the Vietnam era, but no awards which denote combat. 

With regard to his stressors, the Veteran contends that while on guard duty one night, he had been instructed to shoot when possible enemies were seen, and therefore he and fellow guards opened fire when people were seen on the perimeter of the base.  Only afterwards did they realize that the people had been local villagers.  Another time on guard duty, he watched a child run towards the base to retrieve a ration, only to stumble across a mine, at which time he sustained major injuries.  The Veteran reports that he still wishes he could have helped this child.  Another time, the Veteran was transporting supplies from a shipment to the base, when he and his crew were attacked.  He could hear bullets hitting the sides of the truck, and rocks began falling into the truck from the hills.  He was the only soldier not wounded in the attack.  Many others were badly wounded and received Purple Hearts.  He recollected that, one night in July 1969, his base came under fire and many soldiers were killed and he saw the dead.  He has also recollected helping to place into a body bag a soldier who had been decapitated.  It has been verified with the service department that in August 1969, while traveling north to Phu Hiep, two trucks associated with the Veteran's company were ambushed and were blown off the road. Two soldiers were killed and four soldiers were wounded. The Veteran's other reported stressors, however, have not been specifically verified.  Nonetheless, based on the verified stressor, it is established that the Veteran was stationed in close proximity to the enemy and was exposed to war stressors.  

The first post-service record of treatment for PTSD is a February 2003 PTSD screening intake for purposes of obtaining therapy at a VA Outpatient Clinic.  At that time the Veteran reported that he had problems sleeping at night, outbursts of anger, and symptoms of hyper-response to sounds that reminded him of mortar fire, such as children's video games.  He also completed nightly perimeter checks around the home, and suffered from intrusive thoughts and nightmares about Vietnam.  The diagnosis was PTSD, rule out alcohol dependence versus abuse.

In April 2003, the Veteran underwent a VA psychiatric examination, at which time the examiner concluded that the Veteran's history and symptoms did not follow the pattern of a classic PTSD scenario.  The examiner instead found that the current depressive disorder was more probably related to his alcohol dependency which the examiner found to be profound.  The examiner felt that it was possible that the Veteran's alcohol intake was hiding other possible symptoms of PTSD, but that perhaps the Veteran should not be evaluated for PTSD until he was clean and sober.  The assessment was alcohol dependency, with a probably alcohol included mood disorder. 

VA treatment records dated from July 2003 to December 2004 reflect the Veteran's participation in PTSD group therapy sessions and participation in the Alcohol Dependency Treatment Program.  In January 2004, the Veteran's social worker, who led his PTSD group therapy sessions, submitted a statement that the Veteran suffered from PTSD due to his military combat experiences, and that he had been compliant with treatment at the VA clinic.  That same month she submitted a second statement that she had reviewed the Veteran's medical record, and that it was her opinion that the Veteran's PTSD was more likely than not related to or caused by his combat experience.  She stated that the Veteran was diagnosed with PTSD on intake examination in February 2003 and met all of the criteria for such a diagnosis. 

The Veteran underwent another VA psychiatric examination in March 2008.  The examiner found the Veteran to have credibility problems, as his statements that he did not have problems with alcohol and that he had received treatment for PTSD since the early 1990's did not comport with a review of the claims file (which showed treatment since the 2000's).  The examiner reviewed the Veteran's electronic record and reported that the last electronic was dated in January 2008, at which time the Veteran was diagnosed with PTSD and a mood disorder, but was assigned a GAF score of 80.  The examiner determined that the Veteran had very little functional impairment due to his mental problems.  The examiner concluded that, after interviewing the Veteran for two hours, conducting psychological testing, and reviewing the claims file, he could not diagnose the Veteran with PTSD, and noted that he only exhibited PTSD symptoms on examination when he was prompted to do so.  The examiner instead diagnosed the Veteran with alcohol dependency.

Nonetheless, the Veteran continued to receive VA treatment for diagnosed PTSD.  He was seen by social workers and nurses.  A medical doctor also endorsed the diagnosis as it was noted on an April 16, 2013 treatment report.

Further, recent medical evidence form the Veteran's treating examiner dated in November and December 2013 reflect that the Veteran has PTSD due to his inservice Vietnam experiences.  The reported incidents with the child and wounded/killed soldiers were noted.  A January 2014 VA Advanced Practice Registered Nurses report also diagnosed PTSD with major depressive disorder (MDD).  Although the record was not reviewed, the Board has accepted the veracity of claimed stressors.  See generally See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

As noted, the Veteran contends that his unit came under enemy fire.  He also saw dead and wounded persons and in essence, feared for his life.  Therefore, the Veteran has presented a stressor relating to his fear of hostile military or terrorist activity.  VA medical reports as well as private medical evidence diagnose PTSD.  The medical examiners are competent to make that complex assessment.  See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Although there are conflicting medical opinions, the Board finds that they are equally probative because rationale was provided.  Further, recent competent evidence reflects that the current diagnosis is PTSD with MDD.  

As noted, if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this case, the diagnoses were not made by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, although a medical doctor endorsed the diagnosis.  Thus, the lay evidence alone is insufficient to establish the claimed stressors.  However, in this case, there is more evidence than the Veteran's lay testimony alone.  It was verified with the service department that in August 1969, while traveling north to Phu Hiep, two trucks associated with the Veteran's company were ambushed and were blown off the road; that two soldiers were killed; and that four soldiers were wounded.  The Veteran's contentions that he was exposed to these war atrocities, including being fired upon by the enemy and exposure to the dead and wounded due to such an incident, is credible.  In sum, the totality of the presented stressors is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Accordingly, since there is an accepted inservice stressor, a current diagnosis of PTSD, competent medical opinions diagnosing PTSD due to the Vietnam wartime stressors, service connection for PTSD is warranted.  



ORDER

Service connection for PTSD with MDD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


